In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                           No. 10-279V
                                        Filed: May 8, 2013

*************************************               NOT TO BE PUBLISHED
DAVID HERNANDEZ and MELISSA                   *
HERNANDEZ, legal representatives of a *
minor child, CALEB HERNANDEZ,                 *     Special Master Zane
                                              *
                                              *     Stipulation; attorneys’ fees and costs
         Petitioners,                         *
                                              *
 v.                                           *
                                              *
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
         Respondent.                          *
                                              *
*************************************
A. Craig Eiland, Law Offices of A. Craig Eiland, Galveston, TX, for Petitioners;
Traci R. Patton, United States Dep’t of Justice, Washington, DC, for Respondent.

           UNPUBLISHED DECISION ON ATTORNEYS’ FEES AND COSTS 1

       On May 6, 2013, the parties in the above-captioned case filed a Stipulation of Facts
Concerning Attorneys’ Fees and Costs (“Stipulation”) memorializing their agreement as to the
appropriate amount of attorneys’ fees and costs in this case. Petitioners request a total award of
$40,000.00, to which Respondent does not object.




1
  Because this decision contains a reasoned explanation for the Special Master’s action in this
case, the Special Master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 113 Stat. 2899,
2913 (Dec. 17, 2002). All decisions of the Special Master will be made available to the public
unless they contain trade secret or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would clearly be an
unwarranted invasion of privacy. When such a decision or designated substantive order is filed,
a party has 14 days to identify and to move to redact such information before the document’s
disclosure. If the Special Master, upon review of a timely motion to redact, agrees that the
identified material fits within the categories listed above, the Special Master shall redact such
material from public access. 42 U.S.C. § 300aa-12(d)(4); Vaccine Rule 18(b).
       Subsequent to the filing of the stipulation, on May 7, 2013, Petitioners filed a Motion to
Supplement the Administrative Record/Statement of Case Expenses [ECF No. 41]. In a status
conference held on May 7, 2013, the parties’ counsel advised that the amounts to which they
agreed included the amounts that were listed in the Motion to Supplement and that a separate
award for those amounts was not appropriate. As such, the decision on the stipulation would
make the motion moot. Indeed, Petitioners’ counsel represented that Petitioners did not incur
personal litigation costs. Accordingly, based on the approval of the parties’ stipulation awarding
attorneys’ fees and costs, the Petitioners’ Motion to Supplement is hereby DENIED AS MOOT.

      Moreover, in accordance with 42 U.S.C. § 300aa-15(e), the undersigned awards the
amount to which Respondent does not object.

        Petitioners alleged that Caleb Hernandez suffered Kawasaki Disease as a consequence of
his receipt of the Rotavirus vaccine, which is a vaccine contained in the Vaccine Injury Table, 42
C.F.R § 100.3(a), and which he received on or about April 25, 2007. Petitioners also alleged that
the residual effects of this injury lasted for more than six months and that they have not
otherwise received compensation for such injuries. Petitioners sought compensation related to
their son’s injuries pursuant to the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10 to 34. A decision awarding compensation based upon the parties’ stipulation was
entered on April 12, 2013.

        Although Respondent did not concede the claim, the parties, nonetheless, settled the
matter, and an award of compensation was made. Because Petitioners have been awarded
compensation, Petitioners are entitled to an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e). The undersigned also finds that the stipulated amount of $40,000.00, in
attorneys’ fees and costs, is reasonable based on the stage at which this matter was settled.
Based on the request’s reasonableness and pursuant to Vaccine Rule 13, the undersigned
GRANTS the parties’ request as outlined in the Stipulation. The judgment shall reflect that
Petitioners are awarded attorneys’ fees and costs as follows:

       in a check made payable jointly to Petitioners (David Hernandez and Melissa
       Hernandez, legal representatives of a minor child, Caleb Hernandez) and
       Petitioners’ counsel (A. Craig Eiland, of the Law Offices of A. Craig Eiland), the
       amount of $40,000.00, pursuant to 42 U.S.C. § 300aa-15(e);

        The court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly. 2

       IT IS SO ORDERED.
                                                              s/ Daria Zane
                                                              Daria J. Zane
                                                              Special Master

2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.


                                                  2